Citation Nr: 1713158	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  09-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a vision disorder, claimed as poor vision, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for sleep apnea, to include as secondary to a service connected disability.


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Army from November 1964 to October 1966.  His tenure of service included service in Vietnam.  In recognition of his service, the Veteran was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veteran's Appeals (Board) from December 2008 and July 2015 Rating Decisions by the Board of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In the 2008 Rating Decision, the RO found that the evidence of record failed to show that the Veteran's poor vision is related to the service connected condition of diabetes mellitus type II, nor was there any evidence of this disability during military service. Therefore, the Veteran's claim for service connection for poor vision was denied.  

The RO also denied the Veteran's claim for sleep apnea, to include as secondary to the service-connected disabilities of diabetes mellitus type II, depressive disorder, not otherwise specified and bilateral upper and lower extremities of peripheral neuropathies in the July 2015 Rating Decision.

In reaching this conclusion, the RO determined that the claims file lacked compelling medical evidence or legal support upon which to conclude that the Veteran's sleep apnea arose during service or as result of any incident in service.  It noted further that the Veteran's existing service connected disabilities, to include major depressive disorder and peripheral neuropathy of upper and lower extremities, have not been implicated as etiologic factors for the development of obstructive sleep apnea.

The Veteran's claim was previously treated as one of entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.  However, the evidence of record reflects that the Veteran has been diagnosed with a number of other visual impairments.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Court extended the holding of Clemons to include disabilities outside of psychiatric disorders.  In compliance with this case law, the Board considers the Veteran's claim of service connection for impaired vision to include any associated visual impairment.  The issue has thus been restated on the first page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.

Visual Impairment

The Veteran's service treatment records from October 1966 contain no mention of any eye disability.  An evaluation of the eyes was deemed to be normal during the October 1966 separation examination.  The Veteran's vision was noted to be 20/20 bilaterally.  The Veteran denied having, or ever having had, eye trouble in his report of medical history associated with this examination.  In contrast, post service treatment records reflect the Veteran's contention that his eye condition manifested after he was diagnosed with diabetes mellitus, type II. 

An October 2008 Diabetes Mellitus examination references a prior eye clinic evaluation, May 2007, which diagnosed the Veteran's vision impairment due to incipient cataracts and refractive errors with no diabetic retinol changes.  A diagnosis of vision impairment was again assigned in October 2008.  Although the report acknowledges the possibility of vision impairment as a complication of diabetes, in the absence of diabetic retinal changes, the report indicates the response of "no" as to service connection or worsening of symptoms.  

The Board remanded the Veteran's claim for poor vision in January 2013, finding that prior VA examination reports and private treatment records failed to show findings or diagnoses associated with diabetic retinopathy.  Specifically, it was noted that a June 2010 VA treatment record found diabetic retinopathy, but there were no subsequent findings or diagnoses associated with diabetic retinopathy.  The Veteran was afforded a VA eye examination most recently in August 2016.  He was noted to be suffering from a number of visual disabilities, including cataracts, pinguecula and pterygium.  The examiner opined that the Veteran's poor vision, bilateral eye condition, was less likely than not incurred in or caused by his diabetes mellitus.  The examiner explained that the Veteran was already service-connected due to diabetes mellitus and that he did not present with a reduction of visual acuity.  He was capable of being fully corrected to 20/20 vision in both eyes, and as such, it was less likely than not that the condition was incurred in or caused by diabetes mellitus.  There was no evidence of diabetic retinopathy at present.   

The Board finds the above evidence insufficient to proceed.  The Veteran should be afforded a new examination with an examiner of sufficient experience to offer an opinion as to whether he suffers from any visual defect, to include diabetic retinopathy, cataracts, pinguecula or pterygium, as well as any other, that at least as likely as not manifested during, or as a result of, active military service, or, was at least as likely as not caused by, or aggravated by, a service-connected disability, to include diabetes mellitus.  The mere fact that the Veteran's vision can be corrected does not impact whether or not there is a current visual/eye defect.

Sleep Apnea

The Veteran also asserts entitlement to service connection for sleep apnea as secondary to his service connected disabilities, including diabetes mellitus type II.

While the Veteran asserts that his sleep apnea should be presumptively service-connected due to his exposure to Agent Orange, the Board will also consider the Veteran's claim on a direct basis to afford him all possible avenues of entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  That is to say, the Agent Orange presumption does not preclude a veteran from establishing direct service connection with proof of actual direct causation.  

In order for a claim to be granted on a direct basis, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.

At the time of the Court's most recent decision, the evidence of record included electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  Upon review of the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records, and lay statements contained therein, the Board finds insufficient medical evidence upon which to render a decision on the issues presented. 

The Veteran's post-service treatment records include San Juan VA outpatient treatment records from San Juan VAMC and Ceiba CBOC (Community Based Outpatient Clinic) from July 2006 to October 2015, VA DBQ Sleep Apnea examination dated July 2015 with medical opinion, and sleep study results from November 2014 and March 2015 as per VA examination.  The Veteran was diagnosed with obstructive sleep apnea upon a sleep study in November 2014.  

In a July 2015 VA examination, the examiner noted a prior diagnosis of obstructive sleep apnea and suggested the severity of the Veteran's symptoms would likely decrease his productivity in a job that required full alertness.  The examiner's report concluded however, that medical literature does not support the Veteran's contention that diabetes caused obstructive sleep apnea or that other service connected disabilities, to include major depressive disorder and peripheral neuropathy of upper and lower extremities, were implicated as etiologic factors for the development of obstructive sleep apnea.  The Board finds this opinion inadequate, however, as it fails to address whether this condition is otherwise at least as likely as not related to military service.  

The Board finds that a remand is required to obtain an adequate examination and opinion as the Veteran's claimed disabilities.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Generally, a medical opinion should address all appropriate theories of entitlement. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Also, a Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the nature and etiology of any current eye/vision disability, to include, but not limited to, glaucoma, diabetic retinopathy, cataracts, pinguecula or pterygium.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the examination report should reflect that these items were reviewed.  The examiner is to perform all indicated tests and studies and address the following:

(a) Identify any and all current eye/vision disabilities associated with the Veteran.

(b) Opine as to whether it is at least as likely as not that any and all of the previously noted eye/vision disabilities manifested during, or as a result of, active military service.

(c) In the alternative, is it at least as likely as not that any of the above identified eye/vision disabilities were caused by or aggravated by a service-connected disability, to include diabetes mellitus.  The Veteran is presently service-connected for depressive disorder, diabetes mellitus, peripheral neuropathy of the lower extremities, bilaterally, peripheral neuropathy of the upper extremities, bilaterally, a scar of the right leg and chronic prostatitis. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding the etiology of his claimed sleep apnea.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination and the record should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and address the following:

(a) Is it at least as likely as not that the Veteran's previously diagnosed obstructive sleep apnea manifested during, or as a result of, active military service?

(b) In the alternative, is it at least as likely as not that the Veteran's obstructive sleep apnea was caused by or aggravated by a service-connected disability, to include diabetes mellitus.  The Veteran is presently service-connected for depressive disorder, diabetes mellitus, peripheral neuropathy of the lower extremities, bilaterally, peripheral neuropathy of the upper extremities, bilaterally, a scar of the right leg and chronic prostatitis. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must fully explain why this is the case and identify what additional evidence, if any, would allow for a more definitive opinion.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
B MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


